127 F.Supp.2d 1304 (2000)
UNITED STATES of America, Plaintiff,
v.
Carmen S. FRIDMAN SANTISTEBAN, Hilcia Guadalupe Carrasquillo, Abdel Guadalupe Tirado, Lolita Lebron Sotomayor, Luz Maldonado Rivera, Defendants.
Crim Nos. 00-467(JAF), 00-468(JAF), 00-469(JAF), 00-472(JAF), 00-473(JAF).
United States District Court, D. Puerto Rico.
September 18, 2000.
Linda Backiel, San Juan, PR, for Carmen Fridman-Santiesteban.
Jorge E. Vega-Pacheco, U.S. Attorney's Office District of P.R., Criminal Division, Hato Rey, PR, for U.S.

OPINION AND ORDER
FUSTE, District Judge.
Defendants Carmen S. Fridman Santisteban, Hilcia Guadalupe Carrasquillo, Abdel Guadalupe Tirado, Lolita Lebrón Sotomayor, and Luz Maldonado Rivera, move to dismiss the Government's Information against them, alleging a violation of the Speedy Trial Act, 18 U.S.C. § 3161 (1985). Defendants maintain that they were arrested on June 1, 2000, that the Government filed an Information in their cases on July 17, 2000, and that they were not made aware of the existence of said Information and formally charged until September 5, 2000. Thus, they allege a violation of the thirty-day maximum statutory time period for filing an Information created by section 3161.
Defendants are incorrect. Defendants are charged with petty offenses, which are Class B misdemeanors. See 18 U.S.C. § 19 (1999) ("As used in this title, the term "petty offense" means a Class B misdemeanor ...."). The Speedy Trial Act does not apply to Class B misdemeanors. See 18 U.S.C. § 3172(a) (1985) (defining "offense" to be "any Federal criminal offense which is established by Act of Congress (other than a Class B or C misdemeanor or an infraction")); see also United States v. Salgado-Hernandez, 790 F.2d 1265, 1268 (5th Cir.1986) (stating that "Speedy Trial Act applies to felonies and to misdemeanors other than petty offenses"). Moreover, the Ninth Circuit addressed this very issue and concluded that "[i]mproper entrance onto a military base is a Class B Misdemeanor, to which the Speedy Trial Act does not apply." United States v. Boyd, 214 F.3d 1052 (9th Cir. 2000).
In accordance with the foregoing, we find that the Speedy Trial Act does not apply to Defendants' claims and DENY Defendants' motions to dismiss.
IT IS SO ORDERED.